Citation Nr: 0808973	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-17 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
10 percent for service-connected asbestosis prior to July 14, 
2004.  

2.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected asbestosis from July 14, 
2004.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from July 1952 to July 
1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that implemented a December 2003 Board 
decision that granted entitlement to service connection for 
asbestosis.  The RO assigned a 10 percent evaluation 
effective in April 2002.  The veteran disagreed with the 
evaluation assigned.

During the pending appeal, in an April 2005 rating decision 
the RO increased the evaluation to 30 percent disabling 
effective from July 2004.  Although an increased evaluation 
was granted during the pending appeal, the case is considered 
still on appeal for a higher evaluation.  In AB v. Brown, 6 
Vet. App. 35, 38 (1993), the United States Court of Veterans 
of Appeals for Veterans Claims (Court) held that, when the 
veteran expresses general disagreement with the assignment of 
a particular rating and requests an increase, the RO and the 
Board are required to construe the appeal as an appeal for 
the maximum benefit allowable by law or regulation and thus 
to consider all potentially applicable disability ratings.


FINDINGS OF FACT

1.  Pulmonary function tests on March 19, 2003 reveal forced 
vital capacity (FVC) of 79 percent predicted.  

2.  Pulmonary function tests on July 14, 2004 reveal FVC of 
70 percent predicted.  

3.  Pulmonary function tests on May 19, 2005 reveal FVC of 51 
percent predicted.  

4.  Pulmonary function tests on April 28, 2007 reveal FVC of 
48 percent predicted.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent prior to July 14, 2004 for asbestosis 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6833 
(2007).

2.  The criteria for entitlement to an initial evaluation in 
excess of 30 percent from July 14, 2004 to May 19, 2005 for 
asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, 
Diagnostic Code 6833 (2007).

3.  The criteria for entitlement to an initial 60 percent 
evaluation, but not in excess thereof, for asbestosis have 
been met from May 19, 2005 to April 28, 2007.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.97, Diagnostic Code 6833 (2007).

4.  The criteria for entitlement to an initial 100 percent 
evaluation for asbestosis have been met from April 28, 2007.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.97, Diagnostic Code 6833 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and to assist

With regard to the issue of entitlement to an initial rating 
in excess of 10 percent prior to July 14, 2004 and in excess 
of 30 percent from July 14, 2004 for asbestosis, this is 
considered a down-stream issue as the veteran appealed the 
disability rating assigned when service connected was granted 
for this disability.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the U.S. Court of Appeals for Veterans Claims 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran challenged the initial evaluation assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.


Asbestosis

The veteran contends that his pulmonary disorder is more 
disabling than currently evaluated.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

This appeal arises from the veteran's dissatisfaction with 
his initial rating following the grant of service connection.  
In such a case, the Court has held that separate or "staged" 
ratings must be assigned where the evidence shows varying 
levels of disability for separate periods of time.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective from the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time. 

Therefore, the decision herein includes consideration of 
Fenderson, supra, and the veteran has not been prejudiced 
thereby.  He has been advised of the laws and regulations 
pertinent to disability evaluations.  Again, he has been 
afforded examinations and the opportunity to present argument 
and evidence in support of his claim.  Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993). 

After review of all the evidence, the Board is partially 
granting the veteran's claim for a higher rating and 
partially denying his claim.  In doing this, the Board is, in 
effect, "staging" his rating as permitted by Fenderson to 
reflect the varying degrees of severity of his asbestosis.

The veteran's pulmonary disease has been rated under 
Diagnostic Code 6833.  Under this diagnostic code, a 10 
percent rating is warranted when the Forced Vital Capacity 
(FVC) is 75 to 80 percent predicted, or; Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) of 66 to 80 percent predicted.  A 30 percent 
rating is warranted for FVC of 65 to 74 percent predicted, 
or; DLCO (SB) of 56-65 percent predicted.  A 60 percent 
rating is warranted for a FVC of 50 to 64 percent predicted, 
or; DLCO (SB) of 40 to 55 percent predicted, or; maximum 
exercise capacity of 15 to 20 ml/kg/min oxygen consumption 
with cardiorespiratory limitation.  A 100 percent rating is 
warranted for FVC less than 50 percent predicted, or; DLCO 
(SB) less than 40-percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or cor pulmonale or pulmonary 
hypertension, or; requires outpatient oxygen therapy.  38 
C.F.R. § 4.118, Diagnostic Code 6833.

The criteria under Diagnostic Code 6833 are disjunctive.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned].

Service medical records do not show asbestosis.  The veteran 
was exposed to asbestos in service in his duties as an 
electrician's mate aboard a Navy ship and post service in his 
employment.  He had a diagnosis of pulmonary asbestosis and 
sought service connection in a claim received in April 2002.  
In a December 2003 decision the Board found, with resolution 
of any reasonable doubt in favor of the veteran, that his 
asbestosis was the result of his military service and granted 
service connection.  

A pulmonary function test (PFT) in March 2003 showed FVC was 
79 percent predicted.  A VA physician noted that the 
veteran's PFTs were relatively normal as was his lung 
examination.  Thus, an initial rating in excess of 10 percent 
prior to July 14, 2004, is not warranted as FVC of 65 to 74 
percent predicted is not shown.

In July 2004, PFTs showed the FVC was 70 percent of 
predicted.  He had mild restriction shown by total lung 
capacity.  Based on the results shown by the PFTs on July 14, 
2004, the RO assigned a 30 percent disability evaluation 
effective from the date of the tests showing increased 
severity.  These results do not warrant an evaluation in 
excess of 30 percent, as FVC of 50 to 64 percent predicted 
or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation is not shown.  

Although the claims file contains PFTs with an entry dated 
May 18, 2005, these results appear to be the results reported 
on testing on July 14, 2004 as the clinical findings are 
exactly the same.  Moreover, the veteran reported having PFTs 
on May 19, 2005 and the evidence of record contains results 
of PFTs on May 19, 2005.   

The PFTS on May 19, 2005 showed FVC of 51 percent predicted.  
As a FVC of 50 to 64 percent predicted warrants a 60 percent 
evaluation under the rating criteria, the Board assigns 
herein an initial 60 percent evaluation from May 19, 2005, 
the date showing increased severity.  To achieve the next 
higher 100 percent rating, the evidence must show FVC of less 
than 50 percent predicted, or DLCO (SB) of less than 40 
percent predicted; or, maximum exercise capacity of less than 
15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation; or, cor pulmonae or pulmonary hypertension; or, 
requires outpatient therapy.  These findings have not been 
demonstrated in the record.

However, more recent PFTs on April 28, 2007 showed FVC of 48 
percent predicted.  As a FVC less than 50 percent predicted 
warrants a 100 percent evaluation under the rating criteria, 
the Board assigns herein an initial 100 percent evaluation 
from April 28, 2007, the date showing increased severity.  

The Board notes that the reports of PFTs include a finding 
for "DLCO" but we cannot assume that this is reporting 
"DLCO (SB)" as used in the rating criteria.  In any case, 
even if we were to consider the DLCO findings shown in the 
above discussed PFTs, a rating in excess of the staged 
ratings assigned would not be warranted.  

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson 
with consideration given to staged ratings.  The Board 
concludes that the criteria have not been met for an initial 
evaluation for asbestosis in excess of 10 percent prior to 
July 14, 2004, or in excess of 30 percent from July 14, 2004, 
to May 19, 2005.  The preponderance of the evidence is 
against an evaluation in excess of those assigned ratings.  
However, the Board finds that an initial 60 percent rating 
for asbestosis, but not greater, is warranted effective 
May 19, 2005, the date of a PFT, and an initial 100 percent 
rating for asbestosis is warranted effective from April 28, 
2007, the date of a PFT.  In reaching these conclusions, the 
benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent prior to July 14, 2004 is denied.

Entitlement to an initial disability rating in excess of 30 
percent from July 14, 2004 to May 19, 2005 is denied.

Entitlement to an initial 60 percent disability rating from 
May 19, 2005 to April 28, 2007, is granted, subject to 
regulatory criteria applicable to payment of monetary 
benefits. 

Entitlement to an initial 100 percent disability rating from 
April 28, 2007 is granted, subject to regulatory criteria 
applicable to payment of monetary benefits.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


